Title: Abigail Adams to Richard Cranch, 10 May 1787
From: Adams, Abigail
To: Cranch, Richard


        
          London May 10th 1787
          Dear sir
        
        Inclosed Sir I send you the Review of the defence of the American constitution, which if you please you may have published in the Boston papers, and an other pamphlet is inclosed; calld political Sketches, written by a mr Murry a young Gentleman from Maryland who is a student in the Temple. you will see that he has parts, and Genious, tho I think he has sometimes renderd his meaning obscure by too many words.
        I acknowledge myself much indebted to you for two excellent Letters, and mr Adams is your debtor also, but he says his Friends must not expect any but printed Letters from him. he is persueing the same subject through an other volm in which he is considering the Ialian Republicks through the middle age a work of no small labour—as well as expensive in the article of Books.
        The Royall family appear at present a House divided against themselves— mr Fox has been authorized by the Prince to declare in the House, that no ceremony like a marriage had ever taken place between him & mrs Fitzherbert— those believe it who can, but with what Face then has the Prince introduced her into all companies, amongst those who certainly would not have received her as his xxxxx—it is still a mistery. I have sent my son a pamphlet calld anticipation of speaches upon Alderman Newnhams motion for Relieving the Prince from his debts & increasing his Revenue the writers have not spaired his Character, nor yet exagerated his faults, he will lend it you— you will see by the papers the account of things in France. Holland appears determined upon a through Revolution in favour of the people. I inclose you a little publication of mr Neckers, and some French papers which Mr Adams takes, may afford you some amusement
        By the latest accounts which we have received from your side the Water, it appears that the Rebellion is pretty well quelld. I wish most sincerely that all your other difficulties were in as fair a train, but I fear they will be increased by an event which has spread an amazing allarm here within a few Days. I mean the protesting to the amount of Forty thousands pounds worth of mr Morris & co Bills Some make the sum much larger, but I speak only from the [au]thority of the House who was to answer them, whether the deficiency is in America, or in France time must determine, but it is a terrible stab to what little remaind, of credit to America. What renders this event more terrible at this Time, is that the Board of Treasury had sold to mr morris tobaco & taken his Bills for the payment of the interest in Holland, which is due in june transmitted here to Mr Adams, to be tenderd by him to the House of Rucker but mr Rucker & family had left the Kingdom and the Bills are protested, and mr Adams is in anxiety enough to know what can be done. this last matter you will keep private. as to his other Bills being protested, the whole city rings with it, and I suppose in concequence of it every House with which he is concernd will push him at once. What the concequence will be no one can Say. will newyork still persist in refusing the impost? what [is to] become of us?
      